                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF IOWA
                                  WESTERN DIVISION


JOHN DOE,
                                                          Civil Action No: 19-cv-4082
                Plaintiff,
vs.

DORDT UNIVERSITY f/k/a/ DORDT
COLLEGE; DORDT UNIVERSITY BOARD
OF TRUSTEES; HOWARD WILSON,                                  JOINT MOTION
individually and as agent for Dordt University;               FOR REVISED
ROBERT TAYLOR, individually and as agent                   DISCOVERY ORDER
for Dordt University; DEREK BUTEYN,
individually and as agent for Dordt University;
and ERIN OLSON, individually and as agent
for Dordt University

                Defendants.


       The undersigned counsel, respectively representing all parties in this matter, have

conferred and hereby jointly request an adjustment of the discovery schedule previously ordered

by the Court on April 3, 2020 (ECF No. 24). The parties have exchanged initial written

discovery and have been conferring to resolve issues as they arise. However, due to the number

of parties/potential witnesses, volume of relevant documents, and delays occasioned by the

coronavirus pandemic, the parties seek additional time to complete discovery. Therefore, we

respectfully submit the attached proposed amended discovery schedule. This is the parties’ first

request for adjustment of the discovery schedule; there have been no previous extensions.




      Case 5:19-cv-04082-CJW-KEM Document 28 Filed 09/11/20 Page 1 of 3
  Dated: September 11, 2020

                                                    Respectfully Submitted,

BAIRD HOLM, LLP                             NESENOFF & MILTENBERG, LLP

By: __/s Heidi A. Guttau_________________   By: ____/s/ Adrienne Levy_____________
Heidi A. Guttau, Esq.                       Adrienne Levy, Esq.
George E. Martin III, Esq.                  363 Seventh Avenue, Fifth Floor
Leigh Campbell Joyce, Esq.                  New York, New York 10001
1700 Farnam Street, Suite 1500              (212) 736-4500
Omaha, NE 68102-2068                        alevy@nmllplaw.com
402-344-0500
hguttau@bairdholm.com                       -and-
gmartin@bairdholm.com
lcampbell@bairdholm.com                     BABICH GOLDMAN, P.C.

Attorneys for Defendants                    By:____ /s/ David H. Goldman__________
                                            David H. Goldman, Esq.
                                            501 S.W. 7th Street, Suite J
                                            Des Moines, Iowa 50309
                                            (515) 244-4300
                                            dgoldman@babichgoldman.com

                                            Attorneys for Plaintiff




        Case 5:19-cv-04082-CJW-KEM Document 28 Filed 09/11/20 Page 2 of 3
                                 CERTIFICATE OF SERVICE

       I hereby certify that on September 11, 2020, I electronically filed the Joint Motion for

Revised Discovery Order and Exhibit 1 with the Clerk of the Court using the ECF system, which

will send notification of such filing to all parties appearing in this matter through their counsel as

registered with ECF.


                                                              /s/ Adrienne Levy




      Case 5:19-cv-04082-CJW-KEM Document 28 Filed 09/11/20 Page 3 of 3
